Citation Nr: 0843664	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
limitation of motion of the right knee.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
January 1980, from May to November 2002, and from February to 
September 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted the veteran's claim for service connection for 
limitation of motion in his right knee (on extension, 
Diagnostic Code 5261) and assigned an initial 10 percent 
rating retroactively effective from February 8, 2005, the 
date of receipt of his claim.  He wants a higher initial 
rating for the limitation of motion.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  [Note:  in that same decision, the 
RO also confirmed and continued an existing, and separate, 20 
percent rating for other disability affecting this knee - 
namely, instability.  And retroactively effective from 
September 9, 2003, the RO changed the Diagnostic Code used to 
rate this other disability from 5258 to 5257.]

The veteran, however, only appealed the initial rating 
assigned for the limitation of motion in his right knee; he 
is not contesting the propriety of the separate rating for 
the instability, so that is not at issue in this appeal.  
See 38 C.F.R. § 20.200 (2008).


FINDINGS OF FACT

1.  The veteran does not have right knee extension limited to 
15 degrees or flexion limited to 30 degrees.

2.  He does, however, have additional limitation in this knee 
due to pain and fatigue after repetitive motion or prolonged 
use.




CONCLUSION OF LAW

The criteria are met for a higher 20 percent initial rating, 
but no greater, for the limitation of motion in the right 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
The RO issued that VCAA notice letter prior to initially 
adjudicating his claim in the June 2005 decision on appeal, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Keep in mind as well that, 
at the time of that letter, he was still trying to establish 
his underlying entitlement to service connection for 
osteoarthritis in his right knee secondary to a meniscal 
tear, aside from a higher rating for the already service-
connected other residuals of the meniscal tear - including 
the instability already mentioned.  And as also already 
mentioned, service connection since has been granted for 
limitation of motion in this knee (specifically, on extension 
under DC 5261), which is the basis for rating traumatic, 
degenerative or osteoarthritis under DCs 5003 and 5010.



In a recent precedent decision, Goodwin v. Peake, 22 Vet. 
App. 128 (2008), the Court addressed the question of who 
bears the burden of proof in demonstrating how a VCAA notice 
error has adversely affected the essential fairness of the 
adjudication when the claim submitted has been substantiated, 
e.g., a claim for service connection has been granted and a 
disability rating and effective date have been assigned.  
Consistent with its prior decisions in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008), the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements [like the 
appropriateness of the initial disability rating assigned 
and/or effective date]...."  As a caveat, however, the Court 
noted that it was reserving for future consideration whether 
a different rule should apply in situations where the 
claimant's initial service connection application raised an 
effective date issue (or disability rating issue) requiring 
more specific discussion of the evidentiary requirements 
pertaining to that element in the VCAA notice beyond the 
minimal information required by Dingess.



So, although not technically required under the above 
reasoning, the Board sees that, in a more recent March 2006 
letter, the RO nonetheless also informed the veteran of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Thus, the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, since providing the veteran the additional VCAA 
notice in March 2006, the RO has readjudicated his claim in 
the September 2006 statement of the case (SOC), including 
considering any additional evidence received in response to 
that additional VCAA notice.  This is important to point out 
because the Federal Circuit Court has held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA examinations assessing the etiology and severity of his 
right knee disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  See, too, Caffrey v. Derwinski, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Right Knee Disability (Specifically, 
the Limitation of Motion Component)

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran currently has a 10 percent rating under 38 C.F.R. 
§ 4.71a, DC 5261, for limitation of motion of his right leg 
(knee) on extension.



When, as here, an evaluation of a disability is based upon 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable DC, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Separate disability ratings are possible for arthritis with 
limitation of motion under DCs 5003 and 5260/61, 
respectively, if the veteran also has instability under DC 
5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  When x-ray findings of arthritis are present and a 
veteran's knee disability is rated under DC 5257, he is 
entitled to a separate compensable rating under DC 5003 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (August 14, 1998).

As already explained, however, the veteran already is 
benefiting from these two General Counsel precedent opinions; 
he has a 10 percent rating for the limitation of motion in 
his right knee (specifically, on extension under DC 5261), 
apart from a 20 percent rating for instability (under DC 
5257).  And he has not appealed the rating for the 
instability, only the rating for the limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  However, as discussed below, 
the veteran does not have compensable limitation of flexion 
of his right knee and, therefore, is not entitled to a 
separate disability rating according to this other precedent 
General Counsel opinion.

As for the limitation of motion in the veteran's right knee, 
under DC 5261, a 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  
And a 30 percent rating is warranted when extension is 
limited to 20 degrees.

Alternatively, VA adjudicators determine whether there is 
limitation of flexion in the right knee by considering DC 
5260.  According to this code, knee flexion limited to 45 
degrees warrants a 10 percent rating.  Knee flexion limited 
to 30 degrees warrants a 20 percent rating, and knee flexion 
limited to 15 degrees warrants a 30 percent rating.

In April 2005, the veteran had a VA joints examination.  He 
reported that his right knee pain had worsened and that he 
had enrolled in physical therapy for relief.  He also 
complained of weakness in this knee and reported swelling, 
heat, redness, locking, and fatigability, too.  He said he 
took naproxen and tramadol for relief of his pain.  He 
complained of weekly flare ups, which he said limited his 
tolerance for standing and caused increased absenteeism from 
his job.  He used forearm crutches and a knee brace to walk.  
He was independent in his activities of daily living, but had 
increased absenteeism due to bilateral knee pain.  

On objective physical examination, the veteran had right knee 
flexion to 85 degrees (to 140 degrees is normal, see 
38 C.F.R. § 4.71, Plate II), with pain from 50 to 85 degrees.  
His extension was to 5 degrees, painful in the last 10 
degrees of motion.  Instability tests were negative.  There 
was tenderness to palpation of the right knee at the medial 
tibial plateau and peripatellar area.  He had a positive 
grinding test.  While performing repetitive motion, he 
grimaced in pain.  However, there was no evidence of lack of 
endurance, weakness, or fatigue.  He did not have edema, 
effusion, ankylosis or a leg discrepancy.  The examiner 
diagnosed status post right knee medial meniscal tear and 
anterior cruciate ligament (ACL) tear with subsequent 
surgical repair and residual anterior knee disability.  The 
examiner also diagnosed degenerative joint disease (DJD, 
i.e., arthritis) of the right knee, although not confirmed on 
x-ray.  

In April 2006, the veteran had another VA joints examination.  
The examiner reviewed the claims file for the pertinent 
medical and other history.  The veteran described a needle-
like pain inside the posterior and anterior aspects of his 
right knee joint.  He denied radiation.  He took tramadol for 
pain, with fair results.  He reported flare ups daily.  He 
felt they were caused by standing too long, walking up 
stairs, and walking for long distances.  His medication, ice 
packs, TENS unit, and knee brace alleviated his pain from 
flare-ups.  He missed work due to knee pain, and had a 
reconstruction of a right knee ACL tear in November 2005.  
He used crutches to walk and wore a right knee ACL cage.  He 
did not use a cane or corrective shoes.  During the previous 
year, he had reported 12 episodes of dislocation of the right 
knee.  He reported being absent from work on more than 
100 occasions due to his bilateral knee condition, and that 
he needed his wife to help him dress and undress.  

On objective physical examination, the veteran's right knee 
flexion was to 95 degrees (140 degrees normal) and his 
extension was to 10 degrees (0 normal).  There was painful 
motion through the entire range of motion testing.  He was 
additionally limited by pain and fatigue following repeated 
use of the right knee.  He was not additionally limited by 
weakness, lack of endurance, or incoordination.  There were 
suprapatellar and infrapatellar mild effusions in the right 
knee, but no edema.  There was mild medial and lateral 
instability.  There was no redness, heat, or abnormal 
movement.  He had a positive patellar riding test and 
crepitation in his right knee.  The examiner did not detect 
ankylosis.  The veteran had a right leg discrepancy of one 
half of an inch due to extension contracture of the right 
knee.  The diagnosis was right knee meniscal tear and right 
knee instability; arthritis was not diagnosed.

The results of these two VA compensation examinations 
indicate the veteran does not have sufficient limitation of 
motion on flexion of his right knee to warrant assigning a 
higher 20 percent rating under DC 5260.  That is to say, 
despite his documented pain, his flexion is not limited to 30 
degrees or less.



As these two VA examiners also indicated, the veteran does 
not have ankylosis in his right knee, either, or impairment 
of the tibia and fibula to warrant application of DC 5256 or 
5262.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if supported by explanation and 
evidence).  Ankylosis, incidentally, is the complete 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his right knee joint, 
albeit not with normal range of motion, by definition, it is 
not immobile and therefore not ankylosed.

Additional VA treatment records on file also confirm the 
veteran experiences chronic knee pain, but do not provide 
range-of-motion measurements or evidence he has additional 
functional loss - such as additional limitation of motion, 
due to the factors set forth in DeLuca.

Comparing the results of the April 2005 and April 2006 VA 
compensation examinations, the veteran had greater limitation 
of extension during the more recent evaluation - a 5-degree 
limitation during the initial evaluation versus a more severe 
10-degree limitation during the latter evaluation.  But 
still, this does not show he has extension limited to at 
least 15 degrees, which is required for a higher 20 percent 
rating under DC 5261.

The more recent April 2006 VA examiner, however, went on to 
clarify that the veteran's right knee motion was additionally 
limited by pain and fatigue after repetitive motion and 
prolonged use.  And when this additional functional 
impairment is considered, and resolving all reasonable doubt 
in his favor, it stands to reason that his range of motion is 
resultantly limited, especially on extension, to the degree 
required for a higher 20 percent rating.  See DeLuca, supra.  
However, he is not entitled to an even higher 30 percent 
rating because the pain, premature fatigue, etc., would have 
to have an even more pronounced effect on his range of motion 
- indeed, under DC 5261, to the point that his extension is 
limited to 20 degrees (meaning twice what it is when not 
considering his pain).  And the results of his VA 
compensation examinations simply do not support this extent 
of additional limitation.

The higher 20 percent rating is being granted retroactively 
effective from April 21, 2006, the date of the VA 
compensation examination when it was first factually 
ascertainable the veteran had this additional level of right 
knee disability as a result of the additional functional 
limitation due to his pain and fatigue.  VA law provides that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, as is the case here, the effective date will be 
the date of VA receipt of the claim for increase (February 8, 
2005), or date entitlement arose (April 21, 2006, the date of 
the VA compensation examination), whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

Increasing the veteran's rating to 20 percent of that date, 
April 21, 2006, is tantamount to "staging" his rating.  See 
Fenderson, 12 Vet. App. at 125-26.

Lastly, the circumstances of this case are not so exceptional 
or unusual as to require referring it to the Director of 
Compensation and Pension Service for consideration of an even 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The Court has clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extra-schedular rating.  

Here, there is no disputing the veteran's right knee symptoms 
cause impairment in his occupational functioning.  But the 
extent of his impairment is contemplated by the rating 
criteria, keeping in mind he has a separate 20 percent rating 
for the instability in this knee apart from the now higher 20 
percent rating for the limitation of motion component, 
especially on extension.  The two ratings combine to 40 
percent.  See 38 C.F.R. § 4.25.  There is no evidence of 
frequent hospitalization for treatment of the right knee 
disability.  Instead, nearly all of the veteran's evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  Nor are there indications of marked interference 
with his employment, meaning above and beyond the 20 percent 
rating he has for the instability and separate 20 percent 
rating he now has for the limitation of motion component, 
to suggest he is not adequately compensated by the regular 
rating schedule.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  So, 
although the veteran indicated during his VA compensation 
examinations that he had missed significant time from his job 
(absenteeism) because of his right knee disability, the 
schedular ratings he has for this disability already take 
this into account.  So extra-schedular consideration is not 
warranted in this instance.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

A higher 20 percent rating is granted for the limitation of 
motion in the right knee, retroactively effective from April 
21, 2006.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


